Citation Nr: 0721550	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) on 
account of need for aid and attendance of another and/or by 
reason of being housebound.

2.  Entitlement to SMC based on the veteran's dependent 
spouse's need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and their daughter




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1942 to June 1944.  

This appeal arises from a March 2005 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  The veteran requires assistance with some activities of 
daily living and mobility; his daughter lives with him and 
provides daily assistance in these areas.

2.  The preponderance of the probative evidence indicates 
that that the veteran is not so helpless as to need regular 
aid and attendance or bedridden as a result of his service-
connected disabilities.

3.  The veteran has a service-connected disability that is 
currently rated as 100 percent disabling but does not have 
additional service-connected disability or disabilities 
independently ratable at 60 percent, and is not confined to 
his home or its immediate premises by reason of service 
connected disability.

4.  The veteran's spouse is not blind; is not a patient in a 
nursing home; and is not bedridden.  She is able to dress, 
bathe, and feed herself; to attend to the wants of nature; to 
keep herself ordinarily clean and presentable; and to protect 
herself from the hazards or dangers incident to her daily 
environment without care or assistance on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, are not met. 38 C.F.R. §§ 1114, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2006).

2.  The criteria for SMC (for the veteran's spouse) based on 
the need for the regular aid and attendance of another person 
are not met.  38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Laws and Regulations

SMC is payable to a veteran who by reason of service 
connected disability is permanently bedridden, blind in both 
eyes, or so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following factors will be accorded consideration in 
determining whether the veteran is in need of regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without such aid; 
inability of the veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made. The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with her condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in § 3.352(a) must be present 
for a grant of SMC based on need for aid and attendance).

"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 C.F.R. § 3.350(i)(2).


Factual Background and Analysis

Service connection is currently in effect for hypertension 
with coronary artery disease rated as 100 percent disabling 
and bilateral hearing loss and tinnitus, both rated as 10 
percent disabling.  Therefore, the sole question with regard 
to aid and attendance is whether the veteran's service 
connected disabilities are manifested by any of the factors 
listed in 38 C.F.R. § 3.352.

Review of the claims file reveals the veteran has been 
reported to have physical limitations that require him to use 
a cane or walker and cause him to be unable to perform tasks 
associated with self care however, these findings were 
reported in the context of serious non-service connected 
musculoskeletal disabilities.  In support of his claim are 
numerous medical records contained in five folders dating 
from 1996 to 2005.  These records show treatment for multiple 
medical problems but do not contain any evidence that would 
substantiate the veteran's claim for special monthly 
compensation.  Rather these records note that in 2003 he was 
forgetful with recent events but was able to ambulate using a 
cane or walker and perform activities of daily living with 
minimal assistance.  In March 2004, it was noted that he was 
doing fairly well managing safely at home with his wife's 
assistance.  However by June 2004 the veteran's daughter had 
been moved in to be his caregiver.  

In June 2004 the veteran's daughter provided a lay statement 
noting the veteran had problems with memory, confusion and 
dizzy spells.  His balance was very poor and he became weak 
with little exertion.  She also noted the veteran needed to 
be monitored constantly.  

A June 2004 Physician's Report of Medical Examination showed 
diagnoses of cancer and ventricle arrhythmia with 
defibrillator.  The veteran was restricted in his ability to 
feed, bathe and dress himself due to severe arthritis.  He 
was not permanently bedridden.  He could walk only a very 
short distance and required the use of a rollo-waker as well 
as supervision.  The veteran was considered competent but had 
difficulty with memory.  

An August 2004 aid and attendance examination report shows 
the veteran's history was significant for hypertension since 
1944, which had been treated with medication since the early 
1950s.  An echocardiogram about a year ago showed moderate 
left ventricular hypertrophy and some valvular heart disease 
which developed between 1997 and 2000, with severe mitral 
regurgitation in June 2000.  At that time he had a mitral 
valve replacement surgery with a two-vessel bypass done at 
that time for his hypertension-related coronary artery 
disease.  Also related to the valvular heart disease with 
mitral regurgitation he had a large atrium and arrhythmias 
for which he has a pacer, a #31 St. Jude mechanical valve, 
which had been functioning well.  The examiner also noted the 
veteran had stable angina which occurs at a level of about 2 
to 3 METS, and clearly makes him unemployable, but is not the 
cause of his needing aid and attendance of other persons.  
The veteran also had hypothyroidism on thyroid replacement 
which did not cause any limitations for him or require him to 
need aid and attendance of other persons.  There was no 
evidence of other end-organ damage due to hypertension.  The 
veteran also had psoriasis and cancer of the esophagus 
neither of which caused limitations.  

The examiner concluded the veteran's main limitation was 
arthritic deformity of the hands and bilateral hip pain, 
which limited his mobility.  He could walk short distances 
around the house and at the mall by taking frequent rests, 
but was not allowed to walk out of sight of the house because 
he was prone to fall.  Because of the arthritic deformity of 
his hands the veteran required some assistance with dressing 
on occasion.  There was no problem with bowel or bladder 
function.  He was able to feed and bathe himself.  He was not 
able to drive.  His usual daily activities included 
woodworking in his shop, playing bingo at the senior citizen 
center, reading and watching videos.  His mental status 
seemed such that he was capable of managing his finances.  
His daughter was his main caregiver.  

Following the examination, the examiner concluded that 
clearly the conditions that were causing the veteran to need 
aid and attendance of other persons or to be housebound were 
his bilateral hip pain and arthritic deformity and stiffness 
of the fingers and hands bilaterally.  

A February 2005 medical opinion from a physician at the VA 
Geriatric Clinic in Portland noted that due to the veteran's 
medical problems, he required assistance for his daily 
activities and the services of a caregiver on a daily basis.  
Unfortunately examination findings describing disability that 
would tend to support these conclusions were not cited.  

In an April 2005 statement the veteran noted that he required 
the supervision of a caregiver at all times and that his wife 
had many medical problems, particularly with mobility, that 
limited her ability to help him with personal care.  He 
stated that he needed the assistance of another person to 
drive him to medical appointments, cook his meals, and 
supervise his bathing.  He was told by his physician that he 
was not to be alone without any attendance because of the 
potential fatal risks.  

The most recent VA outpatient treatment records dated in 
April 2005 show the veteran was independent in activities of 
daily living of transferring and feeding.  He did need 
standby assistance for showering and dressing, especially for 
wearing jackets and shoes.  He was competent and able to use 
the telephone.  He did not do any housework and did not go 
out alone at any time as he tends to get exhausted fairly 
quickly.  He uses a front wheel walker for ambulation and 
does some grocery shopping with assistance of family members.  

During his videoconference hearing in December 2006 the 
veteran, his wife and their daughter essentially reiterated 
previously submitted information concerning the extent of his 
disabilities and consistent with clinical findings obtained 
during VA examination.  

The Board does not dispute the severity of the veteran's 
overall health and functioning and has considered the medical 
evidence that shows that he does require personal assistance 
from another individual.  There is no question that his 
service-connected disabilities are severe, and this is 
reflected by his 100 percent schedular rating for 
hypertension.  However, the competent medical evidence shows 
that, while the veteran has disabilities that place him at 
extreme risk for falls, cause a deficit with regard to 
activities of daily living, such as bathing, dressing, and 
toileting and raise concerns about his safety, medical 
examiners have determined that, in terms of the need for aid 
and attendance, this is not due to his service-connected 
disabilities.  Rather the evidence reflects the veteran's 
most serious pathology is due to his nonservice-connected 
arthritic deformity of the hands and bilateral hip pain.  
Additionally the veteran's service connected disorders do not 
include blindness and he is not in a nursing home.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.

Additionally, while the veteran has a disability rated as 100 
percent disabling, he does not have additional service-
connected disability or disabilities independently ratable at 
60 percent.  All of the evidence is to the effect that the 
veteran is able to leave his home or its immediate premises, 
albeit that he may not be able to leave these premises 
unaccompanied.

Therefore, the veteran does not qualify for special monthly 
compensation based on the need for regular aid and attendance 
of another person or by reason of being housebound due to 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the Board has no other recourse but to deny the claim.  38 
U.S.C.A. § 5107)(b).


Pertinent Laws and Regulations- Dependent Spouse

With regard to the veteran's dependent spouse 38 U.S.C.A. § 
1115 provides that a veteran entitled to compensation at the 
rates provided in 38 U.S.C.A. § 1114, and whose disability is 
rated not less than 30 percent, shall be entitled to 
additional compensation for dependents, in specific 
circumstances.  38 U.S.C.A. § 1115(1)(E) provides that, 
notwithstanding the other provisions of that paragraph, the 
monthly payable amount of account of a spouse who is (i) a 
patient in a nursing home or (ii) helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, shall be . . . 
proportionate amounts for partially disabled veterans in 
accordance with paragraph (2) of this section.

38 C.F.R. § 3.351(a)(2) provides that increased compensation 
is payable to a veteran by reason of the veteran's spouse 
being in need of aid and attendance.  The applicable criteria 
for determining whether a veteran qualifies are listed in 
38 C.F.R. § 3.352(a).  These are the relevant considerations: 
inability of the individual to dress or undress himself 
(herself), or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the individual from hazards or dangers incident to 
his or her daily environment.

"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
individual is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the individual is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Factual Background and Analysis

A July 2004 Private Physician Report from the spouse's 
treating physician shows diagnoses of fibromyalgia, 
hypertension, diabetes mellitus, psoriasis, tobacco use, and 
history of kidney stones.  The spouse could walk unaided, but 
uses a scooter for long distances.  She was not restricted in 
her ability to feed, bathe or dress herself.  She was neither 
permanently bedridden nor blind.  She was to leave home 
without attendance and did not require nursing home care.  
She was considered competent.  

A November 2004 aid and attendance examination report shows 
the spouse currently lived with her husband, the veteran, and 
that their daughter lived with them as a primary caregiver.  
She presented to the examination in an electric wheelchair 
due to severe knee pain and instability cause by 
fibromyalgia.  The pain from fibromyalgia affects her thighs, 
hands, shoulders, back and hips, making it very painful to 
walk.  She is able to ambulate around the home by holding 
onto things and using a cane, however out in public she uses 
an electric cart.  She occasionally drives and has a van with 
a hoist for the electric cart so that she can travel 
unassisted.  She had a laminectomy of the lumbar spine and 
also has peripheral neuropathy which causes additional 
difficulty with walking.  

In an April 2005 medical statement a private physician wrote 
that due to the spouse of the veteran had multiple medical 
problems.  

Nonetheless, the record shows that she is able to mange her 
own medications, brush her teeth and shower using a shower 
stool and dress herself and can do this unassisted.  She is 
incontinent of bladder and wears pads during the day, but 
manages her incontinence without assistance.  She is 
continent of bowel.  She can prepare meals by sitting on a 
stool in the kitchen.  Her daughter performs most household 
chores and does most of the shopping, although she or the 
veteran accompany her with the use of a cart in the grocery 
store to get around.  She wears glasses but states that her 
vision is adequate.  Although she and the veteran are 
competent to manage their finances, their daughter pays the 
bills as it is painful for her to write.  The diagnosis was 
fibromylagia, arthritis of the back and knee and peripheral 
neuropathy with poor proprioception.  The examiner concluded 
that although the veteran's spouse benefits from assistance 
around the house and in monitoring the condition of her 
husband, she independent in her activities of daily living 
with the ability to manage her urinary incontinence.  She 
needs assistance with instrumental activities of daily 
living, but is not housebound.  

Based on the VA examiner's objective clinical findings and 
opinion, the Board finds the veteran's spouse does not meet 
the criteria necessary for establishing the need for regular 
aid and attendance of another person under 38 C.F.R. § 3.352.  
The VA examiner's opinion is rather definitive and clearly 
unfavorable to the claim.  It also is unrefuted.  
Consequently, the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the Board 
has no other recourse but to deny the claim.  38 U.S.C.A. § 
5107)(b).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In letters dated in August 2004, September 2004 and March 
2006, the RO informed the veteran of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  The letters informed him that 
VA would obtain all relevant evidence in the custody of a 
Federal department or agency, including VA, the service 
department, the Social Security Administration, and other 
pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claims, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claims are being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.




ORDER

SMC based on the need for regular aid and attendance of 
another person or on account of being housebound is denied.

SMC (for the veteran's dependent spouse) based on the need 
for regular aid and attendance of another person is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


